                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

RHIANA J., 1                               )
                                           )
                           Plaintiff,      )
                                           )
                        v.                 )                     No. 1:18-cv-03147-JRS-MPB
                                           )
ANDREW M. SAUL, Commissioner of the Social )
Security Administration,                   )
                                           )
                           Defendant.      )

            ENTRY REVIEWING THE COMMISSIONER’S DECISION

        Plaintiff Rhiana J. protectively filed for supplemental security income (“SSI”)

from the Social Security Administration (“SSA”) on January 13, 2015, alleging an

onset date of June 1, 2001. [ECF No. 10-2 at 17.] Her application was initially denied

on March 17, 2015, [ECF No. 10-4 at 2], and upon reconsideration on July 23, 2015,

[ECF No. 10-4 at 11]. Administrative Law Judge Jody Hilger Odell (the “ALJ”)

conducted a hearing on April 20, 2017. [ECF No. 10-2 at 35-56.] The ALJ issued a

decision on October 6, 2017, concluding that Rhiana J. was not entitled to receive SSI.

[ECF No. 10-2 at 14.] The Appeals Council denied review on August 20, 2018. 2 [ECF

No. 10-2 at 8.] On October 11, 2018, Rhiana J. timely filed this civil action asking the



1 To protect the privacy interests of claimants for Social Security benefits, consistent with the
recommendation of the Court Administration and Case Management Committee of the Administrative
Office of the United States courts, the Southern District of Indiana has opted to use only the first name
and last initial of non-governmental parties in its Social Security judicial review opinions.

2 Rhiana J.’s representative submitted a second statement of errors to the Appeals Council that was
dated August 17, 2018, [ECF No. 10-6 at 80-81], which appears to have not been considered prior to
the Appeals Council’s initial notice denying review, [See ECF No. 10-2 at 11]. On October 22, 2018,
the Appeals Council issued a second notice denying review that considered the alleged errors. [ECF
No. 10-2 at 2-6]

                                                   1
Court to review the denial of benefits according to 42 U.S.C. §§ 405(g) and 1383(c).

[ECF No. 1.]

                                        I.
                                STANDARD OF REVIEW

      “The Social Security Act authorizes payment of disability insurance benefits …

to individuals with disabilities.” Barnhart v. Walton, 535 U.S. 212, 214 (2002). “The

statutory definition of ‘disability’ has two parts. First, it requires a certain kind of

inability, namely, an inability to engage in any substantial gainful activity. Second,

it requires an impairment, namely, a physical or mental impairment, which provides

reason for the inability. The statute adds that the impairment must be one that has

lasted or can be expected to last … not less than 12 months.” Id. at 217.

      When an applicant appeals an adverse benefits decision, this Court’s role is

limited to ensuring that the ALJ applied the correct legal standards and that

substantial evidence exists for the ALJ’s decision. Barnett v. Barnhart, 381 F.3d 664,

668 (7th Cir. 2004) (citation omitted).        For the purpose of judicial review,

“[s]ubstantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Id. (quotation omitted). Because the ALJ “is

in the best position to determine the credibility of witnesses,” Craft v. Astrue, 539

F.3d 668, 678 (7th Cir. 2008), this Court must accord the ALJ’s credibility

determination “considerable deference,” overturning it only if it is “patently wrong.”

Prochaska v. Barnhart, 454 F.3d 731, 738 (7th Cir. 2006) (quotations omitted).

      The ALJ must apply the five-step inquiry set forth in 20 C.F.R. §

416.920(a)(4)(i)-(v), evaluating the following, in sequence:


                                           2
      (1) whether the claimant is currently [un]employed; (2) whether the
      claimant has a severe impairment; (3) whether the claimant’s
      impairment meets or equals one of the impairments listed by the
      [Commissioner]; (4) whether the claimant can perform her past work;
      and (5) whether the claimant is capable of performing work in the
      national economy.


Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000) (citations omitted) (alterations in

original). “If a claimant satisfies steps one, two, and three, she will automatically be

found disabled. If a claimant satisfies steps one and two, but not three, then she must

satisfy step four. Once step four is satisfied, the burden shifts to the SSA to establish

that the claimant is capable of performing work in the national economy.” Knight v.

Chater, 55 F.3d 309, 313 (7th Cir. 1995).

      After Step Three, but before Step Four, the ALJ must determine a claimant’s

residual functional capacity (“RFC”) by evaluating “all limitations that arise from

medically determinable impairments, even those that are not severe.” Villano v.

Astrue, 556 F.3d 558, 563 (7th Cir. 2009). In doing so, the ALJ “may not dismiss a

line of evidence contrary to the ruling.” Id. The ALJ uses the RFC at Step Four to

determine whether the claimant can perform her own past relevant work and if not,

at Step Five to determine whether the claimant can perform other work. See 20

C.F.R. § 416.920(e), (g). The burden of proof is on the claimant for Steps One through

Four; only at Step Five does the burden shift to the Commissioner. See Clifford, 227

F.3d at 868.

      If the ALJ committed no legal error and substantial evidence exists to support

the ALJ’s decision, the Court must affirm the denial of benefits. Barnett, 381 F.3d at

668. When an ALJ’s decision is not supported by substantial evidence, a remand for

                                            3
further proceedings is typically the appropriate remedy. Briscoe ex rel. Taylor v.

Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). An award of benefits “is appropriate

only where all factual issues have been resolved and the record can yield but one

supportable conclusion.” Id. (citation omitted).

                                                   II.
                                            BACKGROUND

          Rhiana J. was 23 years of age at the time she applied for SSI. [ECF No. 10-5

at 2.] She has completed high school with a history of special education and had

never worked. [ECF No. 10-6 at 7.] 3

          The ALJ followed the five-step sequential evaluation set forth by the Social

Security Administration in 20 C.F.R. § 416.920(a)(4) and ultimately concluded that

Rhiana J. was not disabled. [ECF No. 10-2 at 28.] Specifically, the ALJ found as

follows:

      •   At Step One, Rhiana J. had not engaged in substantial gainful activity 4 since
          January 13, 2015, the application date. 5 [ECF No. 10-2 at 19.]

      •   At Step Two, she had “the following severe impairments: irritable bowel
          syndrome, Crohn’s disease, migraine headaches, obesity, asthma, depressive
          disorder and anxiety.” [ECF No. 10-2 at 19 (citation omitted).]

      •   At Step Three, Rhiana J. did not have an impairment or combination of
          impairments that met or medically equaled the severity of one of the listed
          impairments. [ECF No. 10-2 at 19.]



3The relevant evidence of record is amply set forth in the parties’ briefs and need not be repeated here.
Specific facts relevant to the Court’s disposition of this case are discussed below.

4 Substantial gainful activity is defined as work activity that is both substantial (i.e., involves
significant physical or mental activities) and gainful (i.e., work that is usually done for pay or profit,
whether or not a profit is realized). 20 C.F.R. § 416.972(a).

5   SSI is not compensable before the application date. See 20 C.F.R. § 416.335.

                                                    4
   •     After Step Three but before Step Four, she had the RFC “to perform sedentary
         work as defined in 20 CFR 416.967(a) except the claimant can occasionally
         climb ramps and stairs, balance, stoop, kneel, crouch and crawl and can never
         climb ladders, ropes, or scaffolds. The claimant can work in an environment
         with a moderate noise intensity (level three or less as set forth in the
         Department of Labor noise intensity chart). The claimant can never be
         exposed to pulmonary irritants such as concentrated fumes, odors, dusts, or
         gasses. The claimant is limited to simple, routine tasks and can occasionally
         interact with co-workers and supervisors, and never interact with the general
         public. The claimant requires [an] additional two or three breaks of
         approximately five minutes each every day in addition to regularly scheduled
         breaks.” [ECF No. 10-2 at 21.]

   •     At Step Four, there was no past relevant work to consider. [ECF No. 10-2 at
         27.]

   •     At Step Five of the analysis, relying on the testimony of the vocational expert
         (“VE”) and considering Rhiana J.’s age, education, and RFC, there were jobs
         that existed in significant numbers in the national economy that she could
         have performed through the date of the decision. [ECF No. 10-2 at 27-28.]

                                           III.
                                      DISCUSSION

         Rhiana J. raises three assignments of error, that the ALJ: (1) did not consider

possibly equaling of Listing 11.02 or properly utilize a medical expert to evaluate the

listing, (2) did not provide a logical bridge between the evidence of migraines and her

RFC conclusion that Rhiana J. was able to sustain work, and (3) failed to properly

evaluate Rhiana J.’s subjective symptoms according to Social Security Ruling (“SSR”)

16-3p.

         A. Listing 11.02

         In acknowledgment that there is no specific listing for migraine headaches,

Rhiana J. presents nonbinding decisional, district court authority and “the SSA’s

nonbinding, internal procedures (called the Program Operations Manual System, or



                                            5
“POMS”) which operationalize (and interpret) the regulation[s],” Shawn G. v.

Berryhill, No. 1:18-cv-00570-JMS-TAB, 2018 WL 3721393, at *4 (S.D. Ind. Aug. 6,

2018), that the closest analogy to consider in whether migraines equal a listing is a

listing for seizures. [ECF No. 12 at 18-20.] The regulations provide that the SSA will

consider analogous listings if the claimant has an impairment that is not listed:

      If you have an impairment(s) that is not described in the Listing of
      Impairments in appendix 1 of subpart P of part 404 of this chapter, we
      will compare your findings with those for closely analogous listed
      impairments. If the findings related to your impairment(s) are at least
      of equal medical significance to those of a listed impairment, we will find
      that your impairment(s) is medically equivalent to the analogous listing.

20 C.F.R. § 416.926(b)(2).

      In considering whether a claimant’s condition meets or equals a listed

impairment, an ALJ must discuss the listing by name and offer more than a

perfunctory analysis of the listing. See Brindisi ex rel. Brindisi v. Barnhart, 315 F.3d

783, 786 (7th Cir. 2003); Scott v. Barnhart, 297 F.3d 589, 595-96 (7th Cir. 2003). For

example, in Minnick v. Colvin, 775 F.3d 929, 935-36 (7th Cir. 2015), the Seventh

Circuit found the ALJ’s perfunctory analysis to warrant remand when it was coupled

with significant evidence of record that arguably supported the listing. See Kastner

v. Astrue, 697 F.3d 642, 647-48 (7th Cir. 2012) (remanding where the ALJ’s cursory

listing analysis failed to articulate a rationale for denying benefits when the record

supported finding in the claimant’s favor)). To demonstrate that an ALJ’s listing

conclusion was not supported by substantial evidence, the claimant must identify

evidence of record that was misstated or ignored which met or equaled the criteria.

See, e.g., Sims v. Barnhart, 309 F.3d 424, 429-30 (7th Cir. 2002).


                                           6
      Rhiana J. does not specifically explain how the evidence of migraines equaled

Listing 11.02 for seizures by detailing which alternative requirements of the listing

were equaled. Listing 11.02 is satisfied generally by epilepsy “documented by a

detailed description of a typical seizure and characterized by A, B, C, or D [providing

the following additional requirements]:”

      A. Generalized tonic-clonic seizures (see 11.00H1a), occurring at least
      once a month for at least 3 consecutive months (see 11.00H4) despite
      adherence to prescribed treatment (see 11.00C); or

      B. Dyscognitive seizures (see 11.00H1b), occurring at least once a week
      for at least 3 consecutive months (see 11.00H4) despite adherence to
      prescribed treatment (see 11.00C); or

      C. Generalized tonic-clonic seizures (see 11.00H1a), occurring at least
      once every 2 months for at least 4 consecutive months (see 11.00H4)
      despite adherence to prescribed treatment (see 11.00C); and a marked
      limitation in one of the following:

      1. Physical functioning (see 11.00G3a); or

      2. Understanding,      remembering,      or   applying   information   (see
      11.00G3b(i)); or

      3. Interacting with others (see 11.00G3b(ii)); or

      4. Concentrating, persisting, or maintaining pace (see 11.00G3b(iii)); or

      5. Adapting or managing oneself (see 11.00G3b(iv)); or

      D. Dyscognitive seizures (see 11.00H1b), occurring at least once every 2
      weeks for at least 3 consecutive months (see 11.00H4) despite adherence
      to prescribed treatment (see 11.00C); and a marked limitation in one of
      the following:

      1. Physical functioning (see 11.00G3a); or

      2. Understanding,      remembering,      or   applying   information   (see
      11.00G3b(i)); or



                                           7
        3. Interacting with others (see 11.00G3b(ii)); or

        4. Concentrating, persisting, or maintaining pace (see 11.00G3b(iii)); or

        5. Adapting or managing oneself (see 11.00G3b(iv)).

20 C.F.R. § Pt. 404, Subpt. P, App. 1, Listing 11.02.

        The analogy to seizures in this case is somewhat dubious to begin with, because

the Court does not find any objective evidence that substantiated Rhiana J.’s

migraines. There was not objective evidence through observation that established

the nature or severity of her migraines and there was no objective diagnostic evidence

that established the same. The evidence predominantly consisted of Rhiana J.’s

reported symptoms. The Seventh Circuit has explained:

        To determine whether an individual is disabled at step 3, an ALJ must
        follow 20 C.F.R. § 404.1529(d)(3), which describes how the agency
        decides whether the individual’s impairment or combination of
        impairments are medically equal in severity to an impairment on the
        list of pre-determined disabling impairments. The regulation explains
        that the agency will consider whether an individual’s symptoms and
        objective medical evidence are equal in severity to those of a listed
        impairment. It includes a caveat: “However, we will not substitute your
        allegations of pain or other symptoms for a missing or deficient sign or
        laboratory finding [i.e., objective medical evidence] to raise the severity
        of your impairment(s) to that of a listed impairment.” Id.

Curvin v. Colvin, 778 F.3d 645, 650 (7th Cir. 2015). 6

        Listing 11.02 also refers to the presence of seizures despite adherence to

prescribed medications. Rhiana J. refers, in part, to evidence of migraines prior to



6
 The Seventh Circuit in Curvin cited to the portion of Code of Federal Regulations (“CFR”) that is
devoted to consideration of disability in claims for disability insurance benefits. A separate section of
the CFR exists for claims for SSI, which is identical in most respects, including an evaluation of
disability. Cases may cite to the section for disability insurance benefits, as in Curvin. However,
unless detailed otherwise by the Court, there is typically a parallel section used to evaluate SSI that
establishes the same substantive legal point. See, e.g., 20 C.F.R. § 416.929(d)(3).

                                                   8
her beginning prescribed medication, which is not applicable to an evaluation of the

requirements of the listing. [See ECF No. 12 at 20.]

       Rhiana J. also cites her own testimony that after starting preventative and

abortive medication, she had migraines two to three times a month. [ECF No. 12 at

21.] She cites to an example provided in the POMS that migraines are “very similar”

to “nonconvulsive” epileptic seizures.           [See ECF No. 12 at 19 (citing POMS,

http://www.lb7.uscourts.gov/documents/115-cv-14702.pdf               (last   visited    Aug.    12,

2019)).] As detailed above, Listing 11.02 requires that nonconvulsive, dyscognitive

seizures—as opposed to convulsive, tonic-clonic seizures—occur once a week despite

prescribed treatment or once every two weeks and be accompanied by marked

limitation in one of the specified domains of functioning. Rhiana J.’s testimony does

not establish the frequency at once a week to equal the closest analogous listing as a

standalone proposition. And Rhiana J. does not present any argument, much less

supportive evidence that established she had a marked level of interference with

functioning in one of the specified domains. According to Sims, Rhiana J. cannot

establish that the ALJ’s listing conclusion was not supported by substantial evidence

without presenting evidence that arguably met or equaled the listing. 309 F.3d at

429-30. The Court concludes that Rhiana J. has not met her burden here.

       Rhiana J.’s remaining listing arguments are significantly undermined by SSR

17-2p, which was not addressed by either party. SSR 17-2p was published with an

effective date of March 27, 2017 7 and rescinded and replaced SSR 96-6p. SSR 17-2p


7 The Court finds that SSR 17-2 is applicable to the instant suit based on the ALJ’s decision being
issued after the effective date of the publication of SSR 17-2p. While Seventh Circuit precedent has

                                                 9
(S.S.A. Mar. 27, 2017), 2017 WL 3928306, at *1. For example, the ruling establishes

that it is the ALJ that is responsible for making the determination of medical

equivalence based on a preponderance of the evidence:

        At the hearings level or at the [Appeals Council or “AC”] level when the
        AC issues its own decision, the adjudicator is responsible for the finding
        of medical equivalence. The adjudicator must base his or her decision
        about whether the individual’s impairment(s) medically equals a listing
        on the preponderance of the evidence in the record.

Id. at *3. The ruling goes on to explain:

        If an adjudicator at the hearings or AC level believes that the evidence
        does not reasonably support a finding that the individual’s
        impairment(s) medically equals a listed impairment, we do not require
        the adjudicator to obtain [medical expert] evidence or medical support
        staff input prior to making a step 3 finding that the individual’s
        impairment(s) does not medically equal a listed impairment.

Id. at *4. Based on the ruling, Rhiana J.’s arguments are unavailing that the ALJ

was not qualified to determine medical equivalence or was required to seek expert

guidance before doing so.


not specifically addressed the issue, the Court is persuaded by numerous district court decisions that
have used the date of the decision in relation to the effective date of the publication to determine if the
ruling applies. See, e.g., Dalecke v. Berryhill, No. cv 18-11970, 2019 WL 3046559, at *4 (E.D. Mich.
June 24, 2019), report and recommendation adopted, Dalecke v. Comm'r of Soc. Sec., No. cv 18-11970,
2019 WL 3035523 (E.D. Mich. July 10, 2019) (“As the Commissioner points out, however, SSR 96-6p
was superseded by SSR 17-2p which became effective on March 27, 2017, making it applicable to the
ALJ’s decision in this case, which was issued on March 29, 2017.”) (footnote omitted); see also Goodrich
v. Berryhill, No. 4:18-cv-3-JEM, 2019 WL 459048, at *9 (N.D. Ind. Feb. 5, 2019) (“Because the ALJ’s
decision in this case was issued on March 8, 2017, before the effective date of rescission, the Court
applies SSR 96-6p on this appeal.”); Baker v. Berryhill, No. 5:17-cv-00921-AKK, 2018 WL 4635741, at
*5 n.3 (N.D. Ala. Sept. 27, 2018) (same analysis); Rivera v. Berryhill, No. 3:17-cv-109-AWT, 2018 WL
2088009, at *2 n.1 (D. Conn. May 4, 2018) (same analysis). The ruling, in part, specifies the
evidentiary requirements and articulation requirements for the ALJ to find medical equivalence when
adjudicating at the hearing level. Accordingly, based on the nature of the guidance the ruling provides,
the Court believes that the date of the adjudication is the appropriate comparison point to determine
applicability.




                                                    10
      In the proper case, albeit not this one, there is perhaps some tension with

Seventh Circuit precedent, which has generally held that an ALJ might need to seek

expert guidance to interpret updated medical evidence. “ALJs must rely on expert

opinions instead of determining the significance of particular medical findings

themselves.” Lambert v. Berryhill, 896 F.3d 768, 774 (7th Cir. 2018) (citing Meuser

v. Colvin, 838 F.3d 905, 911 (7th Cir. 2016); Stage v. Colvin, 812 F.3d 1121, 1125 (7th

Cir. 2016); see also Goins v. Colvin, 764 F.3d 677, 680 (7th Cir. 2014) (remanding

where the ALJ “play[ed] doctor” by summarizing the MRI results without subjecting

them to professional medical scrutiny)). Rhiana J. asserts that “[t]here are several

objective findings throughout the record that require professional analysis.” [ECF

No. 12 at 21.]   However, Rhiana J. does not specifically identify those objective

findings that needed expert assistance to be interpreted. As noted above, the Court

does not find any objective evidence relevant to Rhiana J.’s migraines. Accordingly,

this is not a case that involves the tension between the evidentiary requirements of

the listing and Seventh Circuit precedent, where the updated evidence “contained

significant, new, and potentially decisive findings . . . .” See Stage, 812 F.3d at 1125

(diagnostic report established the need for a total hip replacement); contrasted also

with Goins, 764 F.3d at 680 (new MRI directly contrasted a consulting physician’s

rationale that there was no new medical evidence and further established a diagnosis

of Chiari I malformation, which provided objective support for disregarded

allegations of severe headaches). Rhiana J. has not established the need for expert

review of the updated medical evidence relevant to her migraines, which is



                                          11
predominantly her self-reported symptoms rather than any clinical testing by a

medical practitioner.

      SSR 17-2p also provides guidance as to the ALJ’s articulation requirements

when considering medical equivalence. The ruling states:

      If an adjudicator at the hearings or AC level believes that the evidence
      already received in the record does not reasonably support a finding that
      the individual’s impairment(s) medically equals a listed impairment, the
      adjudicator is not required to articulate specific evidence supporting his
      or her finding that the individual’s impairment(s) does not medically
      equal a listed impairment. Generally, a statement that the individual’s
      impairment(s) does not medically equal a listed impairment constitutes
      sufficient articulation for this finding. An adjudicator’s articulation of
      the reason(s) why the individual is or is not disabled at a later step in
      the sequential evaluation process will provide rationale that is sufficient
      for a subsequent reviewer or court to determine the basis for the finding
      about medical equivalence at step 3.

SSR 17-2p, 2017 WL 3928306, at *4. Here, the ALJ stated generally that the evidence

did not show medical findings that were “equivalent to any listed impairment.” [ECF

No. 10-2 at 20.] Moreover, the Court does not find tension between the ruling’s

proclamation that the rationale provided at the later steps can be sufficient for the

purposes of review and Seventh Circuit precedent which has explained “it is proper

to read the ALJ’s decision as a whole, and . . . it would be needless formality to have

the ALJ repeat substantially similar factual analyses” throughout the decision. Rice

v. Barnhart, 384 F.3d 363, 370 n.5 (7th Cir. 2004). Thus, the Court will turn to the

ALJ’s rationale at the later steps for discounting disability as a result of Rhiana J.’s

migraines, as the rationale is relevant to Rhiana J.’s other assignments of error.




                                          12
       B. Migraines

       Rhiana J. contends that the ALJ did not provide a logical bridge between the

evidence of migraines and the ALJ’s conclusion that Rhiana J. was capable of an RFC

for sedentary work on a sustained basis. [ECF No. 12 at 4; ECF No. 12 at 25-26.]

She also contends that there was “no description in the record documenting [her]

having migraines with any less frequency than two days a month.” [ECF No. 12 at

25.]

       The Seventh Circuit has held that an “ALJ is not required to mention every

piece of evidence but must provide an ‘accurate and logical bridge’ between the

evidence and the conclusion that the claimant is not disabled, so that ‘as a reviewing

court, we may assess the validity of the agency’s ultimate findings and afford [the]

claimant meaningful judicial review.’” Craft, 539 F.3d at 673 (quoting Young v.

Barnhart, 362 F.3d 995, 1002 (7th Cir. 2004)). The SSA provides guidance as to what

must be considered and articulated, including:

       In assessing RFC, the adjudicator must discuss the individual’s ability
       to perform sustained work activities in an ordinary work setting on a
       regular and continuing basis (i.e., 8 hours a day, for 5 days a week, or
       an equivalent work schedule), and describe the maximum amount of
       each work-related activity the individual can perform based on the
       evidence available in the case record. The adjudicator must also explain
       how any material inconsistencies or ambiguities in the evidence in the
       case record were considered and resolved.

SSR 96-8p (S.S.A. July 2, 1996), 1996 WL 374184, at *7.

       The ALJ did not find that Rhiana J.’s migraines would affect her ability to

sustain work within competitive tolerances for breaks, absences, and being on task.

The ALJ concluded that the “effect of the claimant’s migraine headaches and mental


                                         13
impairments reasonably limit her to simple, routine tasks with limited interaction

with co-workers and the public as defined in the functional capacity assessment.

However, the evidence as a whole does not support greater, work preclusive

limitations.”   [ECF No. 10-2 at 24.]   The ALJ detailed her RFC conclusions by

analyzing the evidence concerning Rhiana J.’s response to treatment and prescribed

medication:

      In terms of her migraine headaches, in November 2014, the claimant
      reported moderate headaches with aggravating factors including bright
      lights and noise (Exhibit 8F/ 175). In March 2016, the claimant reported
      that she was able to control her migraines well with medication (Exhibit
      14F/4). She stated that she recently experienced an exacerbation when
      she ran out of medication but overall, she did well in the last several
      months with prompt relief with the use of Sumatriptan (Id.). She also
      reported that Belsomra effectively controlled her insomnia and reported
      no new neurological symptoms (Id.). The record supports that the
      claimant can work in an environment with a moderate noise intensity.

[ECF No. 10-2 at 26.]

      Substantial evidence supports the ALJ’s rationale. On November 19, 2014,

Rhiana J. reported to her primary care physician that she had been having headaches

over the last four months occurring every other day with more severe headaches two

to three days a week. [ECF No. 10-18 at 16.]       The headaches reportedly were

associated with severe symptoms, including “blurred vision, dizziness, photophobia,

vertigo and vomiting,” and were aggravated by “bright lights and noise.” [ECF No.

10-18 at 16.] However, Rhiana J. was taking daily over-the-counter medications at

that time. [ECF No. 10-18 at 16.] On July 21, 2015, Rhiana J. described severe

migraines occurring three times per week—rated on that day to cause pain at six out

of ten without having taken any medication—and was referred to a neurologist for


                                         14
further treatment. [ECF No. 10-19 at 55.] On August 25, 2015, she reported to the

neurologist that she had a four to five-month history of migraines with “no prior

history of significant headaches.” [ECF No. 10-19 at 51.] She reported that the

migraines were occurring two to three times a week and she had been “using Excedrin

Migraine with little benefit.” [ECF No. 10-19 at 51.] A CT scan was interpreted as

“within normal limits” when checking for more severe neurological conditions and an

acute etiology. [ECF No. 10-19 at 51.]

      However, Rhiana J.’s migraines responded well to treatment with the

neurologist. At the first follow-up visit on September 29, 2015, Rhiana J. reported

“she’s had no significant headaches since she was started on Trokendi. She tolerates

the medication [well]. She has had no cognitive changes, distal paresthesias or other

adverse effects. She uses Imitrex infrequently for acute headaches.” [ECF No. 10-19

at 46.] On March 29, 2016, the neurologist’s treatment notes indicated the following:

      The patient reports her migraines are well controlled on Trokendi. She
      [has] recently had an exacerbation of headaches that [sic] she ran out of
      the medication[,] but overall she has done well in the last several
      months[.] She gets prompt relief with the use of sumatriptan.

      She’s had no new neurologic symptoms.

      She reports of Belsomra was effective for treatment of insomnia and
      requested a refill.

[ECF No. 10-19 at 43.] The neurologist’s assessment was “[m]igraine without aura

and without status migrainosus, [or in other words, the migraines were] not

[i]ntractable.” [ECF No. 10-19 at 44.] The ALJ’s analysis of the evidence concerning

Rhiana J.’s response to treatment and prescribed medications provides the Court



                                         15
with the logical bridge between the evidence and the ALJ’s RFC conclusion that

Rhiana J.’s migraines did not affect her ability to sustain work.

      Along with her listing argument, Rhiana J. cites Seventh Circuit precedent

that an ALJ may not ignore evidence that contradicts her ultimate conclusion. [ECF

No. 12 at 17.] "We have repeatedly held that although an ALJ does not need to

discuss every piece of evidence in the record, the ALJ may not analyze only the

evidence supporting her ultimate conclusion while ignoring the evidence that

undermines it." Moore v. Colvin, 743 F.3d 1118, 1123 (7th Cir. 2014) (citing Terry v.

Astrue, 580 F.3d 471, 477 (7th Cir. 2009); Myles v. Astrue, 582 F.3d 672, 678 (7th Cir.

2009); Arnett v. Astrue, 676 F.3d 586, 592 (7th Cir. 2012)). “The ALJ must confront

the evidence that does not support her conclusion and explain why that evidence was

rejected.” Moore, 743 F.3d at 1123 (citing Indoranto v. Barnhart, 374 F.3d 470, 474

(7th Cir. 2004)).   The ALJ has a duty to “acknowledge potentially dispositive

evidence” because the “ALJ’s opinion is important not in its own right but because it

tells us whether the ALJ has considered all the evidence, as the statute requires [her]

to do.” Stephens v. Heckler, 766 F.2d 284, 287 (7th Cir. 1985).

      The ALJ did not confront evidence that arguably contradicted her rationale

that Rhiana J.’s migraines were well controlled with medication. On April 4, 2016,

Rhiana J. was diagnosed by her primary care provider with essential hypertension

after she was recorded to have elevated blood pressure, including at a recent

emergency room visit for abdominal pain. [ECF No. 10-20 at 61.] During the visit,

Rhiana J. reported “that she has been having more [headaches] than normal.” [ECF



                                          16
No. 10-20 at 61 (which was reported despite the fact she was “on migraine medication

already”).]

      The Court does not conclude that the vague report was potentially dispositive

evidence, such that remand would be required for the ALJ to specifically consider the

evidence. The report does not provide any evidence of the actual frequency or the

severity of the headaches. It does not establish if the headaches were similar to her

previous migraines or more akin to generalized headaches that might be a symptom

of hypertension. The record also does not establish how Rhiana J.’s hypertension or

reported headaches responded to treatment after she was diagnosed and started on

medication. There is also no evidence that increased headaches necessitated that

Rhiana J. return to a specialist for treatment or that her migraine medications were

adjusted.

      Moreover, no physician opined greater limitations—as a result of Rhiana J.’s

migraines—than the ALJ found were supported by the record. In upholding an ALJ’s

RFC finding in Rice, the Seventh Circuit observed, “[m]ore importantly, there is no

doctor’s opinion contained in the record which indicated greater limitations than

those found by the ALJ.” 384 F.3d at 370.

      Furthermore, the Court does not agree with Rhiana J. that the Seventh Circuit

decision in Moon v. Colvin, 763 F.3d 718, 721 (7th Cir. 2014) is “on point here.” [ECF

No. 12 at 26.] In Moon, the Seventh Circuit remanded after detailing that the ALJ’s

RFC finding rested on: (1) a reading of a treatment note that Moon had denied a

current headache as mistakenly establishing that she denied ever having headaches,



                                         17
(2) the ALJ’s lay opinion that normal diagnostic imaging undermined Moon’s

migraines rather than simply excluding more acute and potentially serious causes of

the symptoms, and (3) a credibility finding that amounted to the ALJ splitting hairs

to find contradictions. Moon, 763 F.3d at 721-22. Here, the ALJ did not rely on

objective medical evidence to discount the severity of Rhiana J.’s migraines.

Furthermore, as detailed above, the ALJ supported her conclusions with specific

reference to the evidence of record describing Rhiana J.’s positive response to

treatment and the use of prescribed medication, which included definitive statements

that Rhiana J. had not experienced any serious headaches while on the medications

and that she got prompt and effective relief when taking them.

      Accordingly, the Court finds that the ALJ’s RFC finding concerning Rhiana J.’s

migraines was supported by substantial evidence. The Court also finds that the ALJ’s

written decision satisfied both the SSA’s and the Seventh Circuit’s articulation

standards at Step Three and in assessment of Rhiana J.’s RFC.

      C. Subjective Symptom Evaluation

      Rhiana J. also takes issue with the ALJ’s evaluation of Rhiana J.’s subjective

symptoms, including her pain related to her Crohn’s disease and migraines. [ECF

No. 12 at 30.]

      As noted in the standard of review section, an ALJ’s credibility evaluation is

accorded considerable deference. Reviewing courts examine whether a credibility

determination was reasoned and supported; only when an ALJ’s decision “lacks any

explanation or support . . . will [the Court] declare it to be ‘patently wrong.’” Elder v.



                                           18
Astrue, 529 F.3d 408, 413-14 (7th Cir. 2008). “We will uphold an ALJ’s credibility

determination if the ALJ gave specific reasons for the finding that are supported by

substantial evidence.” Moss v. Astrue, 555 F.3d 556, 561 (7th Cir. 2009) (citing Arnold

v. Barnhart, 473 F.3d 816, 823 (7th Cir. 2007)).

      On March 28, 2016, SSR 16-3p (S.S.A Oct. 25, 2017), 2017 WL 5180304, at *2,

became effective, replacing SSR 96-7p, and providing new guidance regarding how a

disability claimant’s statements about the intensity, persistence, and limiting effects

of symptoms are to be evaluated. Under SSR 16-3p, an ALJ now assesses a claimant’s

subjective symptoms rather than assessing her “credibility.” Id. The Seventh Circuit

has explained that the “change in wording is meant to clarify that administrative law

judges aren’t in the business of impeaching claimants’ character; obviously

administrative law judges will continue to assess the credibility of pain assertions by

applicants, especially as such assertions often cannot be either credited or rejected on

the basis of medical evidence.” Cole v. Colvin, 831 F.3d 411, 412 (7th Cir. 2016)

(emphasis in original). Still, the standard remains whether the ALJ’s assessment

was patently wrong.

      The ruling specifies that the SSA uses “all of the evidence to evaluate the

intensity, persistence, and limiting effects of an individual’s symptoms,” but

continues to utilize the regulatory factors relevant to a claimant’s symptoms,

including daily activities, the location, duration, frequency, and intensity of pain or

other symptoms, factors that precipitate and aggravate the symptoms, the type,

dosage, effectiveness, and side effects of any medication an individual takes or has



                                          19
taken to alleviate pain or other symptoms; and treatment, other than medication, an

individual receives or has received for relief of pain or other symptoms. SSR 16-3p,

2017 WL 5180304, at *7-8; 20 C.F.R. § 416.929(c)(3). The ruling clarifies that the

SSA considers “other evidence to evaluate only the factors that are relevant to

assessing the intensity, persistence, and limiting effects of the individual’s

symptoms.” SSR 16-3p, 2017 WL 5180304, at *8.

      The Court does not find that the ALJ’s subjective symptom evaluation was

patently wrong.    As detailed above, relevant to Rhiana J.’s migraines, the ALJ

provided specific citation to substantial evidence of record that supported that Rhiana

J.’s severe headaches responded favorably to treatment and medication. The ALJ did

not rely on objective evidence to discredit Rhiana J.’s pain complaints, but rather

focused on the other evidence of record, particularly Rhiana J.’s own statements to

her treating specialist.

      Similarly, the ALJ evaluated Rhiana J.’s pain complaints related to her

Crohn’s disease and irritable bowel syndrome. The ALJ noted that Rhiana J. had a

long history of relevant issues and had treated with a specialist, a gastroenterologist.

[ECF No. 10-2 at 23.] However, the ALJ cited the specialist’s treatment notes as

indicating that Rhiana J.’s “gastrointestinal symptoms improved after abdominal

surgery; the onset of diarrhea and abdominal pain was gradual without urgency or

nausea.” [ECF No. 10-2 at 23.] The ALJ cited to Rhiana J.’s description of the pain

in follow-up visits as “mild, stabbing” and “moderate crampy,” and concluded that

“[t]his description of pain is not fully consistent with the pain levels that the claimant



                                           20
described in her testimony.” [ECF No. 10-2 at 23.] Inconsistencies with the severity

of symptoms reported at the hearing and those reported while seeking treatment or

the failure to regularly seek treatment for those symptoms can support an ALJ’s

credibility finding. See Sienkiewicz v. Barnhart, 409 F.3d 798, 803-04 (7th Cir. 2005).

The ALJ also noted that the record did not indicate that Rhiana J. returned for

specialist treatment after the August 2015 visit when she reported moderate

cramping. [ECF No. 10-2 at 25.]

      The record provided substantial evidentiary support for the ALJ’s specific

contentions. On August 27, 2013, well before Rhiana J. applied for benefits, she

underwent surgery, an exploratory laparotomy, resection of the terminal ileum, and

partial right hemicolectomy. [ECF No. 10-12 at 25.] On October 22, 2013, Rhiana J.

reported gradual improvement and “Crohn’s Disease [was] described as mild.” [ECF

No. 10-12 at 30 (“The symptoms are aggravated by walking and motion.”).] On

August 21, 2015, after Rhiana J. had applied for benefits, she described her

abdominal pain as “moderate crampy.” [ECF No. 10-19 at 17.] The record does not

show that Rhiana J. had further specialized treatment after that August 2015 visit.

      The ALJ further noted that the record suggested that some of Rhiana J.’s

symptoms were related to diet and medication noncompliance. [ECF No. 10-2 at 23.]

An ALJ can reasonably determine that a claimant’s allegations are not credible when

the claimant fails to follow treatment recommendations. See Dixon v. Massanari, 270

F.3d 1171, 1179 (7th Cir. 2001) (discounting evidence of elevated blood sugar levels,

in part, because of the claimant’s failure to follow dietary recommendations); see also



                                          21
Craft, 539 F.3d at 679 (noting that “failure to follow a treatment plan can support an

adverse credibility finding where the claimant does not have a good reason for the

failure”). On January 7, 2015, Rhiana J.’s treating specialist noted that Rhiana J.

“unfortunately has dietary indiscretions, she ate McDonalds’ last night, or she may

eat steaks and pork chops that lead to likely some of her diarrhea.” [ECF No. 10-12

at 32.] She also reported that she knew her Questran worked and had results with

the medication, but she did not like the texture, which apparently limited her use.

[ECF No. 10-12 at 32.]

      The ALJ did not completely discredit Rhiana J.’s gastrointestinal symptoms.

Rather, the ALJ credited the need for two to three five-minute breaks in addition to

regularly scheduled breaks. The ALJ also reduced Rhiana J.’s RFC to the sedentary

exertional level, in part, based on the VE’s “testimony that the sedentary class of jobs

would provide a work-environment that would allow restroom access.” [ECF No. 10-

2 at 23-24.] The VE testified about the competitive tolerance for unscheduled breaks

in the type of work that the ALJ found Rhiana J. capable of performing:

      In clerical work, it would be a more liberal policy than if they were in --
      on a production line where someone had to take their place. My
      experience has been, in clerical work, that a couple of five[-]minute
      breaks, bathroom breaks in addition to the usual morning, afternoon,
      and lunch break, are reasonably tolerated by employers. And bathrooms
      are usually close by, so it doesn’t take a long time to get to them in
      clerical situations.

[ECF No. 10-2 at 54.]

      The Court does not find that the ALJ’s reasons for discrediting Rhiana J.’s

symptoms were unsupported by the record. Furthermore, the ALJ did not supply



                                          22
reasons that were illogical or problematic according to precedent. Accordingly, the

Court does not conclude that the ALJ’s subjective symptom evaluation was patently

wrong.

                                          IV.
                                    CONCLUSION

       “The standard for disability claims under the Social Security Act is stringent.”

Williams-Overstreet v. Astrue, 364 F. App’x 271, 274 (7th Cir. 2010). “Even claimants

with substantial impairments are not necessarily entitled to benefits, which are paid

for by taxes, including taxes paid by those who work despite serious physical or

mental impairments and for whom working is difficult and painful.” Id. Taken

together, the Court can find no legal basis presented by Rhiana J. to reverse the ALJ’s

decision that Rhiana J. was not disabled during the relevant time period. Therefore,

the decision below is AFFIRMED. Final judgment will issue accordingly.




Date: 9/4/2019




Distribution:

Alison T. Schwartz
SOCIAL SECURITY ADMINISTRATION
alison.schwartz@ssa.gov

Catherine Seagle
SOCIAL SECURITY ADMINISTRATION
catherine.seagle@ssa.gov


                                          23
Julian Clifford Wierenga
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
julian.wierenga@usdoj.gov

Kirsten Elaine Wold
HANKEY LAW OFFICE
kew@hankeylaw.com




                                     24
